Case 1:20-cv-03182-JMS-MJD Document 1 Filed 12/11/20 Page 1 of 6 PageID #: 1


                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  David Eldridge,                     )
                                      )
              Plaintiff,              )
                                      )
        vs.                           ) Case No.: 1:20-cv-3182
                                      )
  Convergent Outsourcing, Inc.,       )
                                      )
              Defendant.              )
  ____________________________________)___________________________________

       COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
         THE FAIR DEBT COLLECTION PRACTICES ACT

                                         Introduction

     1. This is an action for actual and statutory damages, legal fees and costs pursuant to
        the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq (hereinafter
        referred to as the “FDCPA”), which prohibits debt collectors from engaging in
        abusive, deceptive, and unfair practices. Id.

     2. The purpose of the FDCPA is to eliminate abusive debt collection practices by
        debt collectors, to insure that those debt collectors who refrain from using abusive
        debt collection practices are not competitively disadvantaged, and to promote
        consistent State action to protect consumers against debt collection abuses. Id.

     3. If a violation occurs, “the FDCPA is a strict liability statute that makes debt
        collectors liable for violations that are not knowing or intentional.” Donohue v.
        Quick Collect, Inc., 592 F.3d 1027, 1030 (9th Cir. 2010).

     4. Even a single violation of the FDCPA is sufficient to support liability. Taylor vs.
        Perrin, Landry, deLaunay, & Durand, 103 F.3d 1232, 1238 (5th Cir. 1997).

                                          Jurisdiction

     5. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15
        U.S.C. § 1692k(d).

                                             Venue

     6. Venue is proper in this Judicial District.

     7. The acts and transactions alleged herein occurred in this Judicial District.

     8. The Plaintiff resides in this Judicial District.
                                                1
Case 1:20-cv-03182-JMS-MJD Document 1 Filed 12/11/20 Page 2 of 6 PageID #: 2



     9. The Defendant transacts business in this Judicial District.

                                            Parties

     10. The Plaintiff, David Eldridge, is a natural person.

     11. The Plaintiff is a “consumer” as that term is defined by § 1692a.

     12. The Plaintiff is “any person” as that term is used in 15 U.S.C. § 1692d preface.

     13. The Defendant, Convergent Outsourcing, Inc., and/or debt purchaser operating
         from an address at 800 SW 39th Street, Suite 100, Renton, WA 98057.

     14. The Defendant is a debt collection agency and the Defendant is licensed by the
         State of Indiana. See Exhibit “1” attached hereto.

     15. Defendant regularly attempt to collect, directly or indirectly, debts owed or due or
         asserted to be owed or due another.

     16. The Defendant regularly collects or attempts to collect, directly or indirectly,
         debts owed or due or asserted to be owed or due another that arose out of
         transactions in which the money, property or services which are the subject of the
         transactions are primarily for personal, family or household purposes.

                                     Factual Allegations

     17. The Defendant is a debt collection agency attempting to collect a debt from
         Plaintiff.

     18. The Plaintiff incurred a debt to that was for primarily for personal, family or
         household purposes as defined by §1692(a)(5).

     19. The debt owed by Plaintiff went into default.

     20. After the debt went into default the debt was placed or otherwise transferred to the
         Defendant for collection.

     21. The Plaintiff disputes the debt.

     22. The Plaintiff requests that the Defendant cease all further communication on the
         debt.

     23. The Defendant’s collector(s) were employee(s) and/or representative(s) of the
         Defendant at all times mentioned herein.

     24. The Defendant acted at all times mentioned herein through its employee(s) and/or
         representative(s).

                                               2
Case 1:20-cv-03182-JMS-MJD Document 1 Filed 12/11/20 Page 3 of 6 PageID #: 3


     25. The Plaintiff retained Ryan S. Wright for legal representation regarding the
         Plaintiff’s debts.

     26. Prior to October 1, 2020, the Defendant had reported to Experian credit reporting
         agency that the Plaintiff owed a debt to its client.

     27. The reporting of a debt to a credit reporting agency by a debt collector is a
         communication to which the FDCPA applies. See Daley vs. A & S Collection
         Assocs., Inc., 2010 WL 2326256 (D. Oreg. 2010); Akalwadi v. Risk Mgmt
         Alternatives, Inc., 336 F.Supp.2d 492, 503 (D. Md. 2004).

     28. On October 1, 2020, the Plaintiff’s legal counsel sent a letter to the Defendant via
         facsimile. This facsimile transmission to the Defendant was successfully received
         by the Defendant. See Exhibit “2” attached hereto.

     29. This letter indicated that Plaintiff disputed the debt that Defendant is attempting to
         collect. Section 1692e(8) does not require an individual’s dispute be valid or
         reasonable. Instead, the plaintiff must simply make clear that he or she dispute
         the debt. Evans v. Portfolio Recovery Associates, 2018 U.S.App. LEXIS 11372
         *14 (7th Cir. 2018); see also DeKoven v. Plaza Associates, 599 F.3d 578, 582 (7th
         Cir. 2010)(“[A] consumer can dispute a debt for ‘no reason at all . . .”).

     30. Communications sent via facsimile are assumed to have been received by the
         intended recipient if the facsimile confirmation indicates a successful
         transmission. See Laouini v. CLM Freight Lines, Inc., 586 F.3d 473 (7th Cir.,
         2009)(holding that facsimile confirmation generated by the…fax machine was
         sufficient to create a factual dispute that …was received…); Bridgeview Health
         Care Center Ltd. v. Clark, 2011 WL 4585028, 3 (N.D.Ill 2011)(“Indeed, in the
         facsimile transmission context, it is commonly understood that ‘success’ means
         that ‘the two fax machines have performed an electronic “handshake” and that the
         data has been transmitted from one machine to the other.”). See also, Ira
         Holtzman, CPA v. Turza, 728 F.3d 682 (7th Cir. 2013); Grimm v. Crane Room
         Grille, Inc., 2019 WL 2996990 (W.D. Pa. 2019); Butry v. Warp Processing, Inc.,
         2011 WL 1151257 (M.D. Pa. 2011)(Court accepted a communication via
         facsimile to the EEOC within the statute of limitations).

     31. On December 1, 2020, the Plaintiff obtained and reviewed a copy of his Experian
         credit report. See Exhibit “3” attached hereto.

     32. On December 1, 2020, the Defendant was continuing to report the Plaintiff’s debt
         to it without indicating that the debt was disputed. See Exhibit “3” attached
         hereto.

     33. The Experian credit report dated December 1, 2020, indicates that it was last
         reported or verified November 7, 2020. See Exhibit “3” attached hereto.

     34. The Experian credit report dated December 1, 2020, fails to indicate that the debt
         was disputed by the consumer. See Exhibit “3” attached hereto.

                                               3
Case 1:20-cv-03182-JMS-MJD Document 1 Filed 12/11/20 Page 4 of 6 PageID #: 4


     35. By failing to communicate that the debt at issue was disputed, Defendant violated
         the FDCPA. Evans v. Portfolio Recovery Assocs., 2018 U.S. App.LEXIS 11372
         *12 – 13 (7th Cir. 2018)(“Despite receiving the Letters, PRA still reported
         plaintiffs’ debts to credit reporting agencies without noting that the debt amounts
         were disputed. This is a clear violation of the statute”); see also, Sayles v.
         Advanced Recovery Systems, Inc., 865 F.3d 246 (5th Cir. 2017).

     36. The Defendant’s violation of the FDCPA is material because Defendant’s failure
         to update her credit report would make an unsophisticated consumer believe that
         she did not have the rights Congress had granted to her under the FDCPA. This
         alleged violation of the FDCPA is sufficient to show an injury-in-fact. Evans v.
         Portfolio Recovery Assocs., 2018 U.S. App. LEXIS 11372, *8-*9 (7th Cir. 2018);
         See also Sayles, supra, 865 F.3d at 250 (debt collector’s violation exposed
         consumer to “a real risk of financial harm caused by an inaccurate credit rating”).

     37. The Defendant’s violation of the FDCPA is a material violation of the statute.
         Indeed, as the Seventh Circuit Court of Appeals stated, “[p]ut simply, the failure
         to inform a credit reporting agency that the debtor disputed his or her debt will
         always have influence on the debtor, as this information will be used to determine
         the debtor’s credit score”. Evans, supra, at *20.

     38. The Defendant’s collection communications are to be interpreted under the
         “unsophisticated consumer” standard. See Gammon vs. GC Services, Ltd.
         Partnership, 27 F.3d 1254, 1257 (7th Cir. 1994).

                                  First Claim for Relief:
                                 Violation of the FDCPA

     1. The allegations of Paragraphs 1 through 38 of the complaint are realleged and
        incorporated herewith by references.

        The Defendant violated 15 U.S.C. § 1692e(8) by continuing to attempt to report a
        debt to a credit reporting agency when it knew the debt was disputed by the
        consumer. See 15 U.S.C. 1692e(8) (“…the following conduct is a violation of
        this section…including the failure to communicate that a disputed debt is
        disputed…”); Evans v. Portfolio Recovery Assocs., 2018 U.S. App.LEXIS 11372
        (7th Cir. 2018); see also Hoffman vs. Partners in Collections, Inc., 1993 U.S. Dist.
        LEXIS 12702 (N.D. Ill. 1993); Irvine v. I.C. Sys., Inc., 176 F.Supp.3d 1054,
        1064 (D. Colo. 2016)(finding summary judgment for plaintiff on her § 1692e(8)
        claim appropriate where she alleged that defendant communicated the debt on
        plaintiff’s account to CRAs, “but failed to communicate the material piece of
        information that the balance was disputed”); O’Fay v. Sessoms & Rogers, P.A.,
        2010 WL 9478988, at *8 (E.D.N.C. 2010)(granting plaintiff’s motion for partial
        summary judgment on her § 1692e(8) claim, finding that “when [the debt
        collector] communicated with the [CRAs] about the disputed debt, it was required
        to convey that plaintiff disputed her debt to the [CRAs],” but that its “failure to do
        violated § 1692e(8), and the debt collector has not offered any evidence to rebut
        plaintiff’s claim); Flores v. Portfolio Recovery Associates, LLC, 2017 WL
        5891032 (N.D. Ill. 2017); Finnegan vs. Univ. of Rochester Med. Ctr, 21
                                              4
Case 1:20-cv-03182-JMS-MJD Document 1 Filed 12/11/20 Page 5 of 6 PageID #: 5


        F.Supp.2d 223 (W.D.N.Y. 1998); Francisco v. Midland Funding, LLC, 2019 WL
        498936 (N.D. Ill. 2019); Register v. Reiner, Reiner, & Bendett, 488 F.Supp.2d
        143 (D. Conn. 2007); Bielawski v. Midland Funding, LLC, 2019 WL 4278042
        (N.D. Ill. 2019); Hall v. Southwest Credit Systems, LP, 2019 WL 1932759 (D.
        DC 2019)(denying debt collector’s bona fide error defense that it could not locate
        the applicable account despite having the consumer’s correct last name, last four
        of her social security number, among other pieces of information). Brady vs.
        Credit Recovery Co., Inc., 160 F.3d 64, 65 (1st Cir. 1998)(Section 1692(e)(8)
        requires debt collector who knows, or should know, that a given debt is disputed
        to disclose its disputed status. This standard requires no notification by the
        consumer, written or oral, and instead, depends solely on the debt collector’s
        knowledge that a debt is disputed, regardless of how or when that knowledge is
        acquired); Finnegan vs. Univ. of Rochester Med. Ctr, 21 F.Supp.2d 223
        (W.D.N.Y. 1998); 1st Nationwide Collection Agency, Inc. v. Werner, 654 S.E.2d
        428 (Ga.Ct.App. 2007); Randall vs. Midland Funding, LLC, 2009 WL 2358350
        (D. Neb. 2009); Kinel v. Sherman Acquisition II, L.P., 2007 WL 2049566
        (S.D.N.Y. 2007); Acosta v. Campbell, 2006 WL 146208 (M.D. Fla. 2006); see
        also Daley vs. A & S Collection Associates, Inc., 717 F.Supp.2d 1150 (D.Oreg.
        2010)(summary judgment issued for Plaintiff when the Defendant communicated
        credit information to credit reporting agency which it knew or should have known
        to be false); Smith v. National Credit Systems, Inc., 807 F.Supp.2d 836 (D.Ariz.
        2011)(holding that bona fide error defense did not excuse debt collector’s error in
        failing to report that debt was in dispute).

     2. The Defendant's acts and omissions intended to harass the Plaintiff in violation of
        the FDCPA pursuant to the preface of 15 U.S.C. § 1692d by continuing to report
        the debt to a credit reporting agency when it knew the debt was disputed by the
        consumer.

     3. The Defendant's acts and omissions constitute unfair and unconscionable attempts
        to collect a debt in violation of the FDCPA pursuant to the preface of 15 U.S.C. §
        1692f by continuing to report the debt to a credit reporting agency when it knew
        the debt was disputed by the consumer.

     4. The Defendant misrepresented the status of this debt to a credit reporting agency
        which constitutes a violation of 15 U.S.C. § 1692e.

     5. As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff
        for actual damages, statutory damages of $1,000 per defendant, attorney fees, and
        costs.

                                     Prayer for Relief

        WHEREFORE, the Plaintiff prays that the Court grant the following:

        1. A finding that the Defendant violated the FDCPA and/or an admission from
           the Defendant that it violated the FDCPA.

        2. Actual damages under 15 U.S.C. § 1692k(a)(1).
                                             5
Case 1:20-cv-03182-JMS-MJD Document 1 Filed 12/11/20 Page 6 of 6 PageID #: 6



        3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

        4. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

        5. Such other and further relief as the Court deems just and proper.


        Respectfully submitted,

        /s/ John T. Steinkamp
        John T. Steinkamp
        John Steinkamp & Associates
        Attorney for Plaintiff
        5214 S. East Street, Suite D1
        Indianapolis, IN 46227
        Office: (317) 780-8300
        Fax: (317) 217-1320
        Email: john@johnsteinkampandassociates.com




                                            6
